                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

Oscar Fernandez, Individually and as        CASE NO. 20-cv-2079-MAR
Administrator of the Estate of Isidro
Fernandez,

                               Plaintiff,

vs.

Tyson Foods, Inc.; Tyson Fresh Meats,
Inc.; John H. Tyson; Noel W. White;
Dean Banks; Stephen R. Stouffer; Tom
Brower; Mary A. Oleksiuk; Elizabeth
Croston; Tom Hart; Hamdija
Beganovic; James Hook; Ramiz
Muheljic; Missia Abad Bernal; and
John/Jane Does 1-10,

                            Defendants.



                 INDIVIDUAL DEFENDANTS
JOHN TYSON, NOEL WHITE, DEAN BANKS, STEPHEN STOUFFER, TOM
  BROWER, MARY OLEKSIUK, ELIZABETH CROSTON, TOM HART,
HAMDIJA BEGANOVIC, JAMES HOOK, RAMIZ MUHELJIC, and MISSIA
             ABAD BERNAL’S MOTION TO DISMISS


                          (Oral Argument Requested)

      Defendants Tom Hart, Hamdija Beganovic, James Hook, Ramiz Muheljic, and

Missia Abad Bernal (the “Supervisory Defendants”) and John Tyson, Noel White,

Dean Banks, Stephen Stouffer, Tom Brower, Mary Oleksiuk, and Elizabeth Croston

(the “Executive Defendants”) (collectively the “Individual Defendants”) join the Mo-

tion to Dismiss filed in this case by Tyson Foods, Inc. and Tyson Fresh Meats, Inc.

(“Tyson”), and respectfully request dismissal of the claims asserted against them on

the grounds set forth in that motion.
      In addition, the Individual Defendants move for dismissal with prejudice un-

der Rule 12(b)(6) on the additional grounds that the claims against them are barred

by the Iowa Worker’s Compensation Act. This Motion is supported by the attached

Brief in Support of Motion to Dismiss pursuant to Local Rule 7.

      WHEREFORE, the Individual Defendants respectfully requests this Court dis-

miss Plaintiff’s complaint and for such further relief as the Court deems just and

necessary.


                                             /s/ Kevin J. Driscoll
                                             Kevin J. Driscoll         AT0002245
                                             FINLEY LAW FIRM, P.C.
                                             699 Walnut Street, Suite 1700
                                             Des Moines, Iowa 50309
                                             Telephone: 515-288-0145
                                             Facsimile: 515-288-2724
                                             Email: kdriscoll@finleylaw.com

                                             Christopher S. Coleman
                                             (Admitted pro hac vice)
                                             Perkins Coie LLP
                                             2901 N. Central Avenue, Suite 2000
                                             Phoenix, Arizona 85012
                                             Telephone: 602.351.8000
                                             Facsimile: 602-648.7000
                                             Email: CColeman@perkinscoie.com

                                             Mary Gaston
                                             (Admitted pro hac vice)
                                             Perkins Coie LLP
                                             1201 Third Avenue, Suite 4900
                                             Seattle, Washington 98101-3099
                                             Telephone: 206.359.8000
                                             Facsimile: 206.359.9000
                                             Email: MGaston@perkisncoie.com

                                             ATTORNEYS FOR DEFENDANTS




                                       -2-
                            CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2020, a true and correct copy of the forego-

ing document was served upon all counsel of record via the Court’s CM/ECF system

as follows:
              Thomas P. Frerichs
              Frerichs Law Office, P.C.
              106 E. 4th Street, P. O. Box 328
              Waterloo, Iowa 50704-0328
              319.236.7204 / 319.236.7206 (fax)
              tfrerichs@frerichslaw.com

              John J. Rausch
              Rausch Law Firm, PLLC
              3909 University Ave., P. O. Box 905
              Waterloo, Iowa 50704-0905
              319.233.35557 / 319.233.3558 (fax)
              rauschlawfirm@dybb.com

              Mel C. Orchard, III
              G. Bryan Ulmer, III
              Gabriel Phillips
              The Spence Law Firm, LLC
              15 S. Jackson Street
              P. O. Box 548
              Jackson, Wyoming 83001
              307.337.1283 / 307.337.3835 (fax)
              orchard@spencelawyers.com
              ulmer@spencelawyers.com
              phillips@spencelawyers.com

              Attorneys for the Plaintiff

                                                  /s/ Kevin J. Driscoll




                                            -3-
